Title: Benjamin Shackelford to Thomas Jefferson, 17 January 1813
From: Shackelford, Benjamin
To: Jefferson, Thomas


          Culpeper Court House Jany 17. 1813.
          Benjamin Shackelford presents his respects & esteem to Thos Jefferson Esqe and acknowledges the receipt of his note & wou’d have most cherefully complyed with its request had Mr Champe Carter been at home, but he is at this time in the Virginia Assembly at Richmond & it is uncertain when he will return, therefore the Boy returns with the Deed.
        